204 F.2d 730
92 U.S.App.D.C. 265
NICOL,v.JOHNSTON.
No. 11171.
United States Court of Appeals District of Columbia Circuit.
Argued March 11, 1953.Decided May 7, 1953.

[92 U.S.App.D.C. 266] Miss Jessie P. Grandy, Washington, D.C., for appellant.
Mr. Godfrey L. Munter, Washington, D.C., for appellee.
Before PRETTYMAN, PROCTOR and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a summary judgment in favor of appellee (defendant) in an action for damages for alleged wrongful sale of real estate in Alexandria, Virginia, to which appellee had legal title, but which appellant claimed was held in trust for herself and others.  Among defenses pleaded in bar was a final judgment of the Corporation Court of Alexandria, Virginia, between the same parties, involving the same property.  Upon the pleadings and record the District Judge held said judgment to be res judicata, and entered judgment accordingly.  We agree with that ruling.


2
Affirmed.